495 S.W.2d 252 (1973)
Alvin Eugene HOWARD, Appellant,
v.
The STATE of Texas, Appellee.
No. 46987.
Court of Criminal Appeals of Texas.
June 6, 1973.
Rehearing Denied June 20, 1973.
William F. Kortemier, Dallas, for appellant.
Henry Wade, Dist. Atty., and William J. Teitelbaum, Asst. Dist. Atty., Dallas, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from an order revoking probation.
Appellant was convicted of passing as true a forged instrument on March 14, 1969; his punishment was assessed at two (2) years, probated.
The motion to revoke probation was not filed until May 21, 1971. Appellant had completed his term of probation on March 14, 1971.
A motion to revoke filed after a probationer has completed his term is untimely filed and will not suffice.
Finding that the trial court abused its discretion, the judgment is reversed and the cause is remanded.